Title: From George Washington to Comfort Sands, 25 April 1782
From: Washington, George
To: Sands, Comfort


                        
                            sir
                            Head Quarters 25th April 1782
                        
                        You will be pleased to issue provisions for the Subsistence of the Leviees of this State, which will be
                            assembled at Fishkill in a few Days in Consequence of the Orders of Governor Clinton—taking Care that your Issues to them
                            be made under the same Restrictions & Regulations as are established for your Government in the Issues made to the
                            Continental Troops—& particularly observing that no Man is to be furnished until it is certified that he is
                            regularly mustered, & received agreeable to the Orders of the Governor.

                    